DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
The examiner acknowledged  the amendment made to the claims on 03/08/2022.
Claims 1-5 and 7-12 are pending in the application. Claims 1-2, 8 and 10-12 are currently amended. Claims 3-5, 7 and 9 are previously presented. claim 6 is cancelled. Claims 1-5 and 7-12 are hereby examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 9 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 11-12 recites where the concentration structure is exposed to sunlight, but not to direct sunrays, at room temperature (or ambient temperature for claims 11-12) ) for 24 hours (or 48 hours for claim 12). The limitations render the claims indefinite, for the reason that normally it is impossible to expose the concentration structure for 24 hours or longer in a continuous manner (average sun hours is 8-10). Thus, it is not clear how one can maintain a continuous sunlight for 24 hours or longer, or how the structure is treated after sunset and before sun rises when there is no sunlight. Clarification is required.
Claim 7 is indefinite because it depends from a claim that is cancelled. For the purpose of examination, claim 7 is interpreted to depend from claim 1.
Claim 9 recites a method to detect the rate of concentrating fluid milk thus a skilled artisan would expect the claim will inform how the rate of concentrating milk is detected. However, the body of the claim merely recites the steps of “fixing an upper container on a lower container to form a concentration structure; adding fluid milk in the upper container; adding water in the lower container; exposing the concentration structure under sunlight; obtaining milk in the upper container; and collecting droplets of water from a lower surface of the upper container in the lower container”. It is not clear how the rate of concentrating milk is detected. Clarification is required. 


Allowable Subject Matter
Claims 1-4, 8 and 10 are allowed.
Claims 5, 7, 9 and 11-12 are free from the prior art. 
The references of record fail to teach or fairly suggest a method of concentrating milk comprising the steps of fixing an upper container on a lower container to form a concentration structure; adding milk to the upper container; adding water in the lower container; exposing the concentration structure under sunlight and obtaining milk; wherein droplets of water are collected from a lower surface of the upper container. The closest prior art identified by the examiner is Swirl Milk as cited in the office action mailed 12/06/2021, which teaches a structure comprising a first petri dish containing milk and a second petri dish containing water. However, the reference fails to teach collecting droplets of water from a lower surface of the petri dish. Nor does the reference teach exposing the structure for a prolonged period of time such as 24 hours and 48 hours to sunshine. 
However, the office questions that if the milk resulting from the concentrating method as recited in the claims is suitable for food use. Milk is perishable foodstuff since it is an excellent medium for the growth of microorganisms which cause spoilage. Applicant’ attention is drawn to myreceipes.com which discloses that “If milk is left out of the fridge for an extended period of time it can become a food-safety issue. Bacteria start to grow and replicate when the temperature of your milk reaches 40°F, and those bacteria are how you end up with a gallon of nasty, rotten milk or, at worst, contract an illness”. (myreceipes.com, How Long Can Milk Be Out of the Fridge? [Online], published June, 07, 2018, [retrieved on 2021-11-30]. Retrieved from the Internet: <URL: https://www.allrecipes.com/article/how-long-can-milk-be-out-fridge/ >). As such, given that the claimed invention discloses exposing milk to sunlight at an ambient temperature for a prolonged period of time, it is questionable that the resultant milk will meet any food standard in any nation.
Additionally, the Office notes that  the instant specification recites that the concentration of the milk using the concentration structure is a result of water from the upper container going through the bottom of the upper container because of the attraction of HDW by LDW and a quantum tunneling effect (page 7, line 1-12). The Office submits that such a recitation is not reasonable because it is impossible that water from the upper container could penetrate the bottom of container that is made of glass material. The concentration of the milk is mostly because of the evaporation of water from the open container that contains milk, and the water appears on the lower surface of the upper container is reasonably because the condensation of water evaporated from the lower container.
Response to Arguments
Applicant's arguments filed 03/08/2022 have been fully considered and the examiner’s response is shown below:
The 35 USC 112 rejection of claims 2 and 10 are withdrawn in light of the amendments made to the claims.
Regarding the 35 USC 112 rejection of claim 5, applicant argues on page 6 of the Remarks that “ the concentration is maintained under indirect sunlight for 24 hours as infrared light continues to radiate during night time”.
The argument is considered but found not persuasive. The Sun is below the horizon at night thus there is no “sunlight” for the concentration structure to be exposed to at all during nighttime. Infrared light as applicant has pointed out is not a sunlight, directly or indirectly.
Regarding the 35 USC 112 rejection of claim 9, applicant argues on page 6 of the Remarks that rate is detected based on a volume of the concentrated milk obtained in the upper container over time.
Applicant’s arguments are considered but found unpersuasive. Claim 9 does not recites a step of measuring the volume of the milk overtime. Applicant appears to arguing a feature that is not claimed. Claim 9 is continuously rejected under 35 USC 112(b), for the reason that it is not clear how the rate of concentrating milk is detected.
The 35 USC 103 rejection is withdrawn in light of the amendments made to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHANGQING LI/Examiner, Art Unit 1793